Citation Nr: 0326265	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for severe thoracic and 
lumbar osteoarthritis with radiculopathy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from August 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.


REMAND

The evidence of record shows that the veteran filed an 
application for VA compensation benefits in July 2001, 
asserting that he had broken his back while serving in Japan 
in 1946.  Service medical records were requested, but the 
only records located were enlistment examination reports 
showing no abnormality.  It was noted that the veteran's 
records were part of the 1974 fire at the National Personnel 
Records Center in St. Louis, Missouri.  

Private treatment records were obtained showing that the 
veteran underwent a hemilaminectomy in 1982 due to ruptured 
discs at the L4-L5 level.  There is no indication in these 
records of a history of injury during a period of active 
service.

The veteran underwent VA examination in August 2001 and 
related a history of having injured his back in a motor 
vehicle accident in 1946, and of having pain in his lower 
back ever since that time.  Following a complete examination 
and review of x-rays, the veteran was found to have severe 
thoracic and lumbar osteoarthritis with radiculopathy.  The 
examiner, however, did not render an opinion as to the 
etiology of the diagnosed disability.

The veteran appeared and testified before the Board in May 
2003, and again asserted that he injured his lower back in a 
motor vehicle accident in Japan in 1946.  He stated that he 
was treated in the Battalion B, 25th Infantry Division 
infirmary for approximately one week with aspirin and rest.  
The veteran testified that his first medical treatment after 
service was at the VA medical center in Jamaica Plain, but he 
did not recall the dates of treatment.  He stated that his VA 
treatment was long before the 1982 surgery.  The veteran also 
identified a fellow serviceman who had treated him for back 
pain during service, but stated that he had been unable to 
locate the gentleman in over forty years.

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] (the VCAA) was signed into legislation.  
The VCAA redefines the obligations of VA with respect to its 
duty to notify a claimant of his rights and responsibilities 
in substantiating a claim and the obligations of VA with 
respect to its duty to assist a claimant in the development 
of a claim.  Additionally, judicial precedent requires that 
VA advise a claimant not only of his own responsibilities 
with respect to gathering evidence, but of VA's 
responsibilities in obtaining specific evidence on behalf of 
a claimant.  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The RO advised the veteran of the change in the law and of 
his rights and responsibilities under the VCAA in a letter 
dated in April 2003.  This letter only allowed the veteran 
thirty days to respond before certifying the appeal to the 
Board.  The veteran did not respond to the VCAA notice by 
either submitting and/or identifying evidence to be obtained 
by VA or by waiving his rights under the VCAA.  In September 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), invalidated the thirty-day 
response period allowed in the RO's April 2003 letter to the 
veteran pursuant to 38 C.F.R. Section 3.159(b)(1) as 
inconsistent with the VCAA, specifically 38 U.S.C.A. Section 
5103(b)(1), which allows for a one-year response period.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

Based on the record evidence, the Board finds that this 
matter must be remanded in order for the RO to make an 
attempt to locate service medical records of the 25th 
Infantry Division infirmary through an alternative records 
search as well as to locate the veteran's VA treatment 
records from the VA medical center in Jamaica Plain.  
Additionally, if evidence is produced to substantiate the 
veteran's assertion that he injured his back during service, 
a medical opinion should be sought as to the likelihood of 
any current disability being a result of that injury.  
Furthermore, considering the procedural outline as set forth 
in the VCAA and in recent opinions of the Federal Circuit in 
conjunction with the veteran's claims folder, the Board finds 
that the RO must take this opportunity to inform the veteran 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Therefore, this matter is REMANDED for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra., 
as well as 38 U.S.C.A. Sections 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.	The RO should seek an alternative 
records search in an attempt to locate 
treatment records dated in December 
1946 from the infirmary of Battalion B 
of the 25th Infantry  Division and 
associate any records obtained with 
the veteran's claims folder.

3.	The RO should obtain any and all 
treatment records not previously 
obtained from the VA medical center in 
Jamaica Plain and associated those 
records with the veteran's claims 
folder.

4.	Upon obtaining the requested records 
and any other evidence submitted 
and/or identified by the veteran and 
associating them with the veteran's 
claims folder, the RO should review 
the folder to determine if an 
inservice injury is verified.  If 
there is evidence of an inservice back 
injury, the RO should schedule the 
veteran for an examination to 
determine if it is at least as likely 
as not that any currently diagnosed 
back disability is the result of an 
inservice injury.  The examiner should 
be requested to support any opinion 
rendered with a complete rationale and 
discuss his/her review of the medical 
records and medical history.
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




